ORDER
James G. Carr Sr. U.S. District Judge
Pro se plaintiff Tyrice Hill filed the above-captioned action under 42 U.S.C. § 1983 against the Lucas County Common Pleas Court.
Plaintiff did not pay the filing fee for this action, and although he filed an Application to Proceed In Forma Pauperis, he did not attach a copy of his prisoner trust account statement for the six-month period immediately preceding the filing of the Complaint, as 28 U.S.C. § 1915(a)(2)' requires.
Therefore, on April 21, 2016, I ordered Plaintiff either to submit a Prisoner Affidavit accompanied by his prisoner trust account statement or pay the full filing fee of $400 within thirty days of the date of this order. I further notified him that failure to comply with that Order may result in dismissal of this action without further notice.
Although more than 30 days have passed, Plaintiff has not complied with that Order.
Accordingly, I dismiss this action without prejudice for failure to prosecute. I certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could not *733be taken .in good faith.1
So ordered.

. 28 U.S.C. § 1915(a)(3) provides: